Citation Nr: 1215131	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-28 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral peripheral neuropathy.

2.  Entitlement to service connection for hepatitis. 



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for hepatitis, and a June 2008 rating decision, which denied reopening the claim of service connection for bilateral peripheral neuropathy.  

In an April 2011 Decision, the Board reopened the Veteran's claim of service connection for bilateral peripheral neuropathy.   Additionally, the Board remanded the claims of service connection for bilateral peripheral neuropathy and hepatitis for additional development.  That development has now been completed.  Regrettably, as outlined below, an additional remand is necessary before appellate review may proceed on the claim of service connection for bilateral peripheral neuropathy.

The issue of service connection for bilateral peripheral neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence demonstrates that it is likely that the Veteran's currently diagnosed hepatitis B is related to his active service.  


CONCLUSION OF LAW

The criteria for a grant of service connection for hepatitis B have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II. Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

The Veteran contends that his hepatitis began during his military service.  Specifically, the Veteran stated he developed hepatitis due to exposure to blood from loading wounded and dead soldiers onto trucks while in Vietnam.  The Veteran's service personnel records document service in Vietnam from May 1967 to September 1967.

The Veteran's induction examination report does not reveal any complaint or report of Hepatitis B.  Additionally, the Veteran's service treatment records do not reveal that the Veteran was treated for or diagnosed with Hepatitis B.  While the Veteran reported that he was diagnosed with Hepatitis B when he was discharged at Fort Ord, California, the Veteran's September 1967 separation examination is void of any diagnosis of Hepatitis B.  

The Veteran submitted a statement in August 2007.  The Veteran reported that in 1971, he attempted to donate blood to his mother who was having surgery, but was denied when it was discovered that he was a carrier of hepatitis.  Additionally, the Veteran stated that he had hepatitis since the first time he had blood drawn after being discharged from service.  He submitted an August 2007 statement from a nurse's aide, who remembered that he could not donate blood to his mother because he was found to have hepatitis.    

The Veteran's VA treatment records showed that he is a carrier for hepatitis B.  

Additionally, the Veteran submitted an October 2008 statement.  The Veteran reported that he had never done any drugs, and was not with any woman while in Vietnam.  The Veteran stated that he had to have gotten hepatitis from contact with blood in service.  Additionally, he stated that he has to get blood work done every three months to see if his liver is damaged.  

The Veteran was afforded a VA examination in May 2011. The Veteran reported such in-service risk factors as a tattoo, blood exposure, and sharing shaving razors.  The Veteran did not report any of the listed risk factors prior to or post service.  The examiner diagnosed the Veteran with Hepatitis B infection, inactive.  Additionally, the examiner stated that she could not resolve the issue without resorting to mere speculation.  The examiner stated that service medical records were silent for hepatitis, however, exposures during service were unknown.  Moreover, the examiner reported that hepatitis could have been contracted due to in-service blood exposure if this exposure was confirmed.  Lab reports from the time immediately post-service when the Veteran's mother needed a transfusion were not available for review.  The examiner stated that risks prior to service as well as post-service were unknown.   The examiner concluded that there were 28 years between release from active duty and the first note of Hepatitis B in 1995.  

Subsequently, the Veteran and his wife submitted statements in March 2012.  Both stated that 1995 was not the first account of the Veteran's Hepatitis B.  They consistently stated that the Veteran was informed of his Hepatitis B diagnosis when he attempted to donate blood to his mother, after he was discharged from service.  However, those records from 1971 were unavailable.  

After a careful review of the evidence, the Board finds that the Veteran's report of in-service events and the May 2011 VA examiner's positive nexus opinion, demonstrate that the Veteran's currently diagnosed Hepatitis B is related to his period of active service.

In the May 2011 VA examination, the examiner somewhat related the Veteran's hepatitis B to his active service.  Specifically, the examiner reported that hepatitis could have been contracted due to in-service blood exposure if this exposure was confirmed.

The Board recognizes that the Veteran has consistently attested to the fact that he was only exposed to hepatitis risk factors while in service.  Specifically, the Veteran reported that he was exposed to blood when he loaded dead bodies onto trucks in-service.  Washington v. Nicholson, 19 Vet. App. 363 (2005) (A Veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent).  Furthermore, the Veteran, his wife, and a nurse's aide reported that the Veteran attempted donate blood to his mother in 1971, and was not allowed due to his Hepatitis B diagnosis. 

As stated above, there is competent, probative medical evidence linking the Veteran's hepatitis B to his period of active service.  Therefore, the Board is of the opinion that the point of equipoise in the evidence has been attained.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and service connection for hepatitis B will be granted.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Entitlement to service connection for hepatitis is granted.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of service connection for bilateral peripheral neuropathy.

The Veteran contends that his bilateral peripheral neuropathy began during his military service.  Specifically, the Veteran stated he developed bilateral peripheral neuropathy from exposure to Agent Orange while stationed in Vietnam.  

The Veteran was afforded a VA examination in May 2011.  The Veteran was diagnosed with bilateral upper and lower peripheral neuropathy (PN), etiology unknown.  The examiner stated that by the Veteran's report, his peripheral neuropathy had its onset 24 years ago, after Vietnam Agent Orange exposure.  The examiner noted that there was no objective evidence of peripheral neuropathy during service or within close proximity to active duty.  His medical record and claims folder indicated that he had stated a PN onset "30 years ago," however, there was no objective evidence of symptoms earlier than 1991.  

However, as noted in Buchanan v. Nicholson, the Board cannot determine that the Veteran's lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  451 F.3d 1331 (2006).  Additionally, the examiner failed to discuss the Veteran's lay evidence of continuity of symptomatology when offering his opinion as to etiology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  Furthermore, the examiner stated that the initial evaluation by the Neurologist found that the likely cause of the PN was alcohol use/abuse.  Moreover, the examiner stated that the Veterans PN began in 1991 and his diabetes mellitus (DM), type II was not diagnosed until 2006.  While the Veteran had some mild elevations of glucose prior to his official DM diagnosis, and while diabetic PN can precede the diagnosis of DM, to say that the Veterans PN was due to DM II not diagnosed until greater than 10 years later, was not medically sound.  The examiner concluded that there was no objective evidence that the Veterans PN was due to or aggravated by service, or due to or aggravated by a service connected disability.  However, while the examiner stated that the Veteran's peripheral neuropathy was not aggravated by a service-connected disability, she did not state a rationale as to why she came to that conclusion.  

As such, the Board finds the May 2011 VA opinion to be of little probative value.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  Therefore, a new VA opinion is necessary to determine whether the Veteran's peripheral neuropathy was caused by, or is otherwise related to, the Veteran's time in service.  Additionally, it is necessary to obtain a medical opinion as to whether the Veteran's peripheral neuropathy is caused and/or aggravated by his service-connected diabetes mellitus.  In the examination report, the examiner must acknowledge and discuss the Veteran's report of an in-service incident and continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Accordingly, the case is REMANDED for the following action:

1) The AMC should obtain a VA opinion from an appropriate specialist to determine the nature and etiology of the Veteran's bilateral peripheral neuropathy.  The claims file and a copy of this remand must be made available to and reviewed by the VA physician. 

A. The physician should provide an opinion as to whether it is at least as likely as not that the Veteran's bilateral peripheral neuropathy had its onset during active service or is related to any in-service disease, event, or injury, to include exposure to Agent Orange.  

B. Additionally, the physician should provide an opinion as to whether it is at least as likely as not that the Veteran's currently diagnosed Veteran's bilateral peripheral neuropathy was caused or aggravated (i.e., permanently worsened beyond the nature progress of the disease) by a service-connected disability, to include diabetes mellitus.  Please specifically address whether there was any increase in severity of the Veteran's bilateral peripheral neuropathy that was proximately due to or the result of the Veteran's diabetes mellitus, and not due to the natural progress of the Veteran's bilateral peripheral neuropathy. 

The examiner should review and discuss the Veteran's service treatment records; VA outpatient treatment records; private treatment records, such as the November and December 1999 records that discuss the Veteran's work related accident; the May 2011 VA examination report; lay statements ; and any other relevant information.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claim.  If the claim is denied, the AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


